ACCEPTED
                                                                                            03-14-00626-CV
                                                                                                    7224530
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      10/5/2015 11:20:09 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                  No. 03-14-00626-CV
                ____________________________________________________
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                             In the Court of Appeals                     AUSTIN, TEXAS
                          for the Third Judicial District           10/5/2015 11:20:09 AM
                                                                        JEFFREY D. KYLE
                                  Austin, Texas                              Clerk
                ____________________________________________________

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                                      Appellants,

                                                 v.

                                  Budget PrePay, Inc.,
                                                       Appellee.
                ____________________________________________________

                   On Appeal from the 126th Judicial District Court
                               Travis County, Texas
                ____________________________________________________

               Appellants’ Unopposed Motion to Dismiss Appeal
                ____________________________________________________

To the Honorable Third Court of Appeals:

       This case has settled. Accordingly, Appellants request that this appeal be

dismissed. Appellee is not opposed to this motion.

                             Respectfully submitted,

                             KEN PAXTON
                             Attorney General

                             CHARLES E. ROY
                             First Assistant Attorney General

Appellant’s Unopposed Motion to Dismiss Appeal                                   Page 1
                             JAMES E. DAVIS
                             Deputy Attorney General for Civil Litigation

                             ROBERT O’KEEFE
                             Division Chief, Tax Division


                                     /s/ Charles K. Eldred
                             CHARLES K. ELDRED
                             Attorney-in-Charge
                             Tax Division
                             State Bar No. 00793681
                             P.O. Box 12548
                             Austin, Texas 78711-2548
                             512-475-1743
                             512-477-2348 (fax)
                             charles.eldred@texasattorneygeneral.gov

                             Attorneys for Appellants

                         CERTIFICATE OF CONFERENCE

       I conferred with Anthony Gulotta, counsel for Appellant, and he in unopposed
to this motion to dismiss.


                                                  /s/ Charles K. Eldred
                                            Charles K. Eldred

                             CERTIFICATE OF SERVICE

     I certify that a copy of this document was served on October 5, 2015, on
Anthony Gulotta, counsel for Appellant, at tgulotta@gulottalawgroup.com.


                                                  /s/ Charles K. Eldred
                                            Charles K. Eldred



Appellant’s Unopposed Motion to Dismiss Appeal                              Page 2